Exhibit 10.8

SEVERANCE AGREEMENT AND RELEASE OF CLAIMS

May 26, 2011

 

 

 

          This Severance Agreement and Release of Claims (the “Agreement”) is
made and entered into by Paul S. Davit for himself and his attorneys, heirs,
dependents, beneficiaries, executors, administrators, successors, and assigns
(hereinafter referred to as “you”), and Enzon Pharmaceuticals, Inc., any parent,
subsidiary, affiliate, successor, predecessor, or otherwise related companies,
and the past and present employees, agents, officers, attorneys, directors,
shareholders, and employee benefit programs of any of them, and their agents and
insurers, (hereinafter the “Company”).

 

 

 

1.

You acknowledge that your employment with the Company will terminate effective
close of business on July 1, 2011 (the “Separation Date”). Regardless of whether
you sign this Agreement, you will receive your regular salary through the
Separation Date, and any earned and unused compensated time off. Your medical
insurance coverage under the Company’s health care plan will end on July 31,
2011. After that date, you may be eligible to participate in Company’s health
care plans as offered to active employees under the provisions of COBRA. COBRA
information will be sent to you by CIGNA, our third party administrator.

 

 

 

2.

Provided that you return a signed copy of this Agreement within the time period
set forth under Section 12, and you remain employed in good standing through
your Separation Date you also will receive the following additional benefits:

 

 

 

 

a.

You will receive severance equal to one (1) times the sum of the following: (i)
your current Base Salary and (ii) your Target Bonus (50% of your Base Salary)
for the current fiscal year. These amounts, less applicable tax withholdings,
will be payable bi-weekly, in substantially equal installments over a fifty-two
(52) week period in accordance with Company’s regular payroll cycle, beginning
on the next regular payday following the Separation Date that is also at least
eight (8) days after you return a signed copy of this letter.

 

 

 

 

b.

You will receive a pro-rated portion of your Target Bonus (50% of your Base
Salary), based on the number of months worked, which would have been payable for
fiscal year 2011 had you remained employed by the Company; to be received as a
lump sum payment. This amounts to six (6) months.

 

 

 

 

c.

If you timely and validly elect to purchase COBRA benefits continuation, you may
continue coverage under COBRA. For the period of eighteen (18) months commencing
on the first of the month following your Separation Date, the Company will pay
for any difference between COBRA costs to you and your current health/vision
coverage contribution. COBRA benefits will begin on the first day of the month
following your Separation Date. All COBRA benefits are available only during the
time that you are not eligible for comparable health coverage through another
employer. Should you obtain such coverage, it is your obligation to immediately
notify the Company.

 

 

 

 

d.

The Company shall provide you outplacement assistance, of a type and for a
period selected by the Company in its discretion. You must initiate your
outplacement benefits within three months after the Separation Date.

 

 

 

 

e.

The Company will not contest any application for unemployment compensation which
you might make. The Company does not, however, provide you any assurance or
legal guidance regarding the laws and regulations concerning unemployment
compensation.

 

 

 

 

f.

You shall continue to be entitled to any deferred compensation earned and vested
prior to your separation. As per the terms of the Executive Deferred
Compensation Plan all amounts earned and vested by you will be distributed based
on your current election decisions and the plan terms and conditions.

27

--------------------------------------------------------------------------------




 

 

 

 

g.

The remaining unvested restricted stock units from the equity award granted on
September 22, 2010 will accelerate and vest on the Separation Date.

 

 

 

3.

Notwithstanding anything to the contrary contained in this agreement, if a
Change in Control (as defined in Section 7(c)(i)-(vi) of the Amended and
Restated Severance Agreement, dated as of May 7, 2004, as amended on November 6,
2007 (the “CIC Severance Agreement”), shall occur on or before September 28,
2011the amount of severance payments you shall receive under Section 2a hereof
shall be doubled and shall be payable within the 52 week period and in the
manner set forth in Section 2a. In the event a Change in Control occurs on or
before September 28, 2011, Section 4 of the CIC Severance Agreement shall be
applicable with respect to all payments made to you under this Agreement.

 

 

 

4.

All benefits of any kind, other than as expressly provided in this Agreement,
will cease as of the Separation Date. Except as otherwise provided in this
Agreement, vesting or forfeiture of stock options and/or restricted stock units,
if any, will be in accordance with the terms of the applicable plan and award
agreements. However all vested stock options will remain exercisable for the
full term life of the grant subject to and in accordance with the terms of the
applicable plan and award agreements with the exception of the 50,000 stock
options granted on March 1, 2002, which will be forfeited in accordance with the
terms and condition of the 1987 Stock Option Plan.

 

 

 

5.

You agree not to engage in any conduct, or make any statements or
representations that disparage, demean or impugn the Company. You agree that
this Agreement shall not be construed as an admission of wrongdoing by the
Company and that the Company expressly denies such wrongdoing. The Company
agrees not to engage in any conduct or make any statements or representations
that disparage, demean or impugn you.

 

 

 

6.

You agree that, after the Separation Date, you remain bound by and will continue
to comply with the terms of the Employee Confidentiality Agreement that you
signed, according to its terms.

 

 

 

7.

You agree that, unless otherwise required by court order, you have kept and will
keep the terms and conditions of this Agreement, including without limitation
the amount of consideration paid here under, strictly confidential and you agree
not to reveal, publish, communicate, or otherwise disseminate this information
to any person or entity not a party hereto. Notwithstanding the foregoing, you
may disclose the terms of this Agreement to your spouse and attorney or other
professional advisor as necessary for the purposes of obtaining legal, tax or
financial advice, or as otherwise required by law, so long as such persons agree
to maintain the confidentiality of the information and in any event you shall be
responsible for such person’s compliance with the confidentiality provision
contained herein. Because disclosure of this confidential information may be
extremely detrimental to the interests of Company, and because the parties agree
that measuring the actual monetary amount of such damages would be extremely
difficult, you agree that you will pay back to the Company any and all sums paid
by the Company to you or on your behalf pursuant to this Agreement, should you,
your spouse, and/or your legal, tax or financial advisors violate this
paragraph, without limitation of any and all other equitable and legal relief to
which the Company may be entitled.

 

 

 

8.

In consideration of the benefits you will receive under this Agreement, to which
you would not otherwise be entitled, you hereby release and discharge Company,
from any and all claims and/or causes of action, known and unknown, which you
may have or could claim to have against the Company up to and including the date
of signing this Agreement. This general release includes, but is not limited to,
all claims arising from or during your employment or as a result of the end of
your employment and all claims arising under federal, state or local laws
prohibiting employment discrimination and/or harassment based upon age, race,
sex, religion, handicap, national origin, sexual orientation, veteran status, or
any other protected characteristic, including but not limited to any and all
claims arising under Title VII of the Civil Rights Act of 1964 and 1991, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act,
the Americans with Disabilities Act, the Rehabilitation Act, the Equal Pay Act,
the Family and Medical Leave Act, the Fair Labor Standard Act, the
Sarbanes-Oxley Act, the Health Insurance Portability and Accountability Act, the
New Jersey Law Against Discrimination, the New Jersey Conscientious Employee
Protection Act, the New Jersey Family Leave Act, New Jersey Paid Leave Insurance
Act, any applicable state wage and hour laws, and/or any other state, federal,
or municipal employment discrimination statutes (including but not limited to
claims based on age, sex, attainment of benefit plan rights, race, national
origin, religion, handicap, sexual orientation, sexual harassment, marital
status, retaliation, and veteran status), and/or any other federal, state, or
local statute, law, ordinance, or regulation and/or pursuant to any other theory
whatsoever, including but not limited to claims related to breach of implied or
express employment contracts, breach of the implied covenant of good faith and
fair dealing, defamation, wrongful discharge, constructive discharge, negligence
of any kind, intentional infliction of emotional distress, whistle-blowing,
estoppel or detrimental reliance, public policy, constitutional or tort claims,
violation of the penal statutes and common law claims, or pursuant to any other
theory or claim whatsoever, arising out of or related to employment with the
Company and/or any other occurrence from the beginning of time to the date of
this Agreement, whether presently asserted or otherwise.

28

--------------------------------------------------------------------------------




 

 

 

 



 

 

 

 

This Agreement specifically includes any and all claims, demands, obligations,
and/or causes of action for damages or penalties relating to or in any way
connected with the matters referred to herein, whether or not now known or
suspected to exist, and whether or not specifically or particularly described or
referred to herein. You expressly waive any right or claim of right to assert
hereafter that any claim, demand, obligation, damage, liability and/or cause of
action has, through ignorance, oversight or error, been omitted from the terms
of this Agreement. You represent that you have not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim, known or unknown to exist, or any portion thereof or interest therein,
which such person has or may have had against the Company.

 

 

 

 

This Agreement and release does not, however, require you to waive the right to
file a charge with or participate before the Equal Employment Opportunity
Commission, provided, however, that you give up the right to recover damages and
attorneys’ fees from such a proceeding. Nor does this Agreement and Release
require you to waive vested rights, if any, to pension, retiree, health or
similar benefits under the Company’s existing plans or your right to enforce
this Agreement.

 

 

 

 

Unless otherwise prohibited by law, you agree that should you file a lawsuit in
court which is found to be barred in whole or part by this Agreement, you will
pay back to the Company any and all sums paid by the Company to you or on your
behalf pursuant to this Agreement and you will pay the legal fees incurred by
the Company in defending those claims found to be barred.

 

 

 

9.

As a material condition of this Agreement, you further represent and warrant
that you have transferred, or will transfer before execution of this Agreement,
to the Company all property and information of the Company which came into your
possession or was developed by you in the course of your employment with the
Company, including but not limited to project files, keys, reports, customer
lists, computers, facsimile machines, furniture, office supplies, pagers, and
printers. You further represent and warrant that you have retained no copies of
any such materials or other items; and further, if you should discover that any
such materials or other items, or copies thereof, are in your possession or
control, you will promptly return them to the Company without disclosure to
others. If you fail to return the items detailed in this paragraph before
execution of this release, or if the items returned are discovered to be
damaged, incomplete, or otherwise not in the same condition as when provided to
employee, this Agreement is void and the Company shall have no obligation to pay
you the monies or provide you the benefits detailed in Section 2 of this
Agreement.

 

 

 

10.

Except as provided herein, you acknowledge that the Company has paid all sums
owed to you, including but not limited to all salary, bonuses, commissions,
business expenses, allowances, vacation pay and other benefits and perquisites
as a result of your employment with the Company and/or the termination of that
employment. You further acknowledge that in the absence of this Agreement, you
would not be entitled to, among other things, the payments and arrangements
specified in this Agreement.

 

 

 

11.

Except as otherwise provided herein with respect to certain portions of the CIC
Severance Agreement, this Agreement (a) supersedes any prior understanding,
agreement, practice or contract, oral or written, between you and Company
relating to your employment or compensation, including, without limitation the
CIC Severance Agreement, (b) may be modified only by a writing signed by both
parties; (c) is not assignable or transferable by you; and (d) will be
interpreted, enforced and governed by the substantive law of the State of New
Jersey. Notwithstanding the foregoing, the parties acknowledge and agree that
the Employee Confidentiality Agreement that you signed shall remain in full
force and effect according to its terms.

29

--------------------------------------------------------------------------------




 

 

 

12.

By signing below you agree to be legally bound by the terms of this Agreement
and acknowledge that you have carefully read and completely understand the terms
of this Agreement and are signing it knowingly, voluntarily and without duress,
coercion or undue influence. You further agree that this Agreement contains the
entire Agreement between you and Company. You are advised to consult with an
attorney before signing this Agreement. You have until twenty-one (21) days from
the date of this Agreement to consider this document. If you have not returned a
signed copy of the Agreement by that time, the Company will assume that you have
elected not to sign it and the offer will be considered withdrawn. If you choose
to accept the terms of this Agreement by signing below, you will have an
additional seven (7) days following the date of your signature to revoke the
Agreement in writing to the Company directed to Andrew Rackear at 20 Kingsbridge
Road, Piscataway, New Jersey 08854 and the Agreement shall not become effective
or enforceable until the revocation period has expired.


 

 

 

 

Acknowledged and agreed to

 

Enzon Pharmaceuticals, Inc.

 

 

 

 

/s/ Paul Davit

 

By:

/s/ Ralph del Campo

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Paul Davit

 

 

Ralph del Campo, COO & PEO


 

 

 

 

 

Dated:

May 26, 2011

 

Dated:

May 26, 2011

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

30

--------------------------------------------------------------------------------